DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	In the amendment filed on 5/13/2022, claim 22 has been added. The currently pending claims considered below are Claims 2-10, 12-17, and 19-22.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application 14/452,091, filed 8/5/2014, now US Patent 10,210,254, which further claims benefit from prior-filed application 13/604,219, filed 9/5/2012, now US Patent 8,819,087, which further claims benefit from prior-filed application 11/816,085, filed 5/23/2008, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 2-10, 12-17, and 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maybury et al. (US Patent 6,961,954 B1) in view of Morton et al. (US Publication 2005/0216443 A1).
As per claim 2, Maybury teaches A system comprising: (see Abstract)
a data source of media assets; (Figure 1 reference 102, column 5 lines 37-55, media source)
and a processor configured to execute instruction sets to perform operations including to: (Figure 1 reference 150, column 5 lines 32-48, computers with processors)
include, on a main access page, a listing of media assets from the data source, the media assets being selectable from the main access page, (Figure 15, column 15 lines 35-67, media files associated with new stories are presented as a list of stories for searching and browsing in a Broadcast News Navigator, interpreted as a main access page)
 include, on the main access page, a first search function for searching the media assets by file index keywords, (Figure 17, column 16 lines 47-61, column 17 lines 26-44, a search is performed on a Broadcast News Navigator based on keyword searches to identify matching stories based on keyword information, including topics, and column 18 lines 37-52, instances where searched keywords occur are identified based on a time-indexed pointed)
include on the main access page, a second search function for searching other textual documents corresponding to and independent from the media assets by textual content or time index, the second search function including a second input box for receiving the textual content or the time index, (Figure 22, column 17 lines 61-67, a text search for closed-caption text can be entered by a user, accessible from the Broadcast News Navigator)
and present the main access page responsive to a user request, the second search function being presented on the main access page as separate controls from the first search function. (column 17 lines 20-67, the navigation tool is able to maintain different tabs for searches to present results on a page, the search for keywords (Figure 17) and the search for closed caption text (Figure 22) being separate tabs accessible through the Broadcast News Navigator)
Maybury does not explicitly indicate the first search function including a first input box for receiving the file index keywords,
Morton teaches the first search function including a first input box for receiving the file index keywords, (Figure 6 reference 242, paragraphs 0076, 0255, 0258, query input is received to retrieve media assets based on entity and keywords related to a media file)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Maybury’s system to provide a Broadcast News Navigator to search for and browse media files with Morton’s ability to receive user input as a search query to identify entity and keywords associated with media files. This gives the user the ability to enter keywords as a search input when searching for news stories related to keywords. The motivation for doing so would be to provide more efficient searching of media files based on timed intervals (paragraph 0006).
As per claim 3, Maybury teaches the main access page is a web page, the listing of media assets is a list of web links, and the user request is a web request. (column 5 lines 26-31, column 7 lines 46-60, Broadcast News Navigator is a web page accessed through web browser)
As per claim 4, Maybury teaches the textual documents corresponding to the media assets include one or more of transcription files, log files, or production note files. (column 5 line 46-67, media content includes closed caption text data and speech transcription)
As per claim 5, Maybury teaches the listing of media assets specifies, for each of the media assets, a recording identifier, a segment title, and a shoot date. (column 9 lines 28 – column 10 line 9, column 10 line 55-64, news stories includes broadcast names and date information)
As per claim 6, Maybury teaches the main access page includes a plurality of selectable sort criteria, and the main access page indicates which of the plurality of selectable sort criteria is being used to sort the listing of media assets. (column 16 line 62 - column 17 lines 8, sorting in order)
As per claim 7, Maybury teaches the main access page includes, for each media asset of the listing of media assets, a recording identifier of the media asset, a segment title of the media asset, and a shoot date of the media asset. (column 17 lines 1-19, named entity tags, links, dates, source)
As per claim 8, Maybury teaches the processor is further configured to execute the instruction sets to perform operations including to present an asset library record page responsive to receipt of a selection of one of the media assets, the asset library record page including links to one or more media files of the media assets and links to the textual documents corresponding to the media assets. (column 16 lines 31-33, column 17 lines 24-37, links to stories)
As per claim 9, Maybury teaches the links to the one or more media files of the media assets includes links to a plurality of sub-clips. (column 16 lines 31-33, lines 47-61, retrieval of related data, including related news stories)

As per claim 10, Maybury teaches A non-transitory computer-readable medium comprising instruction sets that, when executed by a processor, cause the processor to perform operations including to: (see Abstract)
include, on a main access page, a listing of media assets from the data source, the media assets being selectable from the main access page, (Figure 15, column 15 lines 35-67, media files associated with new stories are presented as a list of stories for searching and browsing in a Broadcast News Navigator, interpreted as a main access page)
 include, on the main access page, a first search function for searching the media assets by file index keywords, (Figure 17, column 16 lines 47-61, column 17 lines 26-44, a search is performed based on keyword searches to identify matching stories based on keyword information, including topics, and column 18 lines 37-52, instances where searched keywords occur are identified based on a time-indexed pointed)
include on the main access page, a second search function for searching other textual documents corresponding to and independent from the media assets by textual content or time index, the second search function including a second input box for receiving the textual content or the time index, (Figure 22, column 17 lines 61-67, a text search for closed-caption text can be entered by a user, accessible from the Broadcast News Navigator)
and present the main access page responsive to a user request, the second search function being presented on the main access page as separate controls from the first search function. (column 17 lines 20-67, the navigation tool is able to maintain different tabs for searches to present results on a page, the search for keywords (Figure 17) and the search for closed caption text (Figure 22) being separate tabs accessible through the Broadcast News Navigator)
Maybury does not explicitly indicate the first search function including a first input box for receiving the file index keywords,
Morton teaches the first search function including a first input box for receiving the file index keywords, (Figure 6 reference 242, paragraphs 0076, 0255, 0258, query input is received to retrieve media assets based on entity and keywords related to a media file)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Maybury’s system to provide a Broadcast News Navigator to search for and browse media files with Morton’s ability to receive user input as a search query to identify entity and keywords associated with media files. This gives the user the ability to enter keywords as a search input when searching for news stories related to keywords. The motivation for doing so would be to provide more efficient searching of media files based on timed intervals (paragraph 0006).
As per claim 12, Maybury teaches the listing of media assets specifies, for each of the media assets, a recording identifier, a segment title, and a shoot date. (column 9 lines 28 – column 10 line 9, column 10 line 55-64, news stories includes broadcast names and date information)
As per claim 13, Maybury teaches the main access page includes a plurality of selectable sort criteria, and the main access page indicates which of the plurality of selectable sort criteria is being used to sort the listing of media assets. (column 16 line 62 - column 17 lines 8, sorting in order)
As per claim 14, Maybury teaches the main access page includes, for each media asset of the listing of media assets, a recording identifier of the media asset, a segment title of the media asset, and a shoot date of the media asset. (column 17 lines 1-19, named entity tags, links, dates, source)
As per claim 15, Maybury teaches present an asset library record page responsive to receipt of a selection of one of the media assets, the asset library record page including links to one or more media files of the media assets and links to the textual documents corresponding to the media assets. (column 16 lines 31-33, column 17 lines 24-37, links to stories)
As per claim 16, Maybury teaches links to the one or more media files of the media assets includes links to a plurality of sub-clips. (column 16 lines 31-33, lines 47-61, retrieval of related data, including related news stories)

As per claim 17, Maybury teaches A method comprising: 
a main access page for media assets, (Figure 6, paragraph 0076, screen interface to search for timed media files and presenting media files as search results)
including, on a main access page, a listing of media assets from the data source, the media assets being selectable from the main access page, (Figure 15, column 15 lines 35-67, media files associated with new stories are presented as a list of stories for searching and browsing in a Broadcast News Navigator, interpreted as a main access page)
 including, on the main access page, a first search function for searching the media assets by file index keywords, (Figure 17, column 16 lines 47-61, column 17 lines 26-44, a search is performed based on keyword searches to identify matching stories based on keyword information, including topics, and column 18 lines 37-52, instances where searched keywords occur are identified based on a time-indexed pointed)
including on the main access page, a second search function for searching other textual documents corresponding to and independent from the media assets by textual content or time index, the second search function including a second input box for receiving the textual content or the time index, (Figure 22, column 17 lines 61-67, a text search for closed-caption text can be entered by a user, accessible from the Broadcast News Navigator)
and presenting the main access page responsive to a user request, the second search function being presented on the main access page as separate controls from the first search function. (column 17 lines 20-67, the navigation tool is able to maintain different tabs for searches to present results on a page, the search for keywords (Figure 17) and the search for closed caption text (Figure 22) being separate tabs accessible through the Broadcast News Navigator)
Maybury does not explicitly indicate the first search function including a first input box for receiving the file index keywords,
Morton teaches the first search function including a first input box for receiving the file index keywords, (Figure 6 reference 242, paragraphs 0076, 0255, 0258, query input is received to retrieve media assets based on entity and keywords related to a media file)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Maybury’s system to provide a Broadcast News Navigator to search for and browse media files with Morton’s ability to receive user input as a search query to identify entity and keywords associated with media files. This gives the user the ability to enter keywords as a search input when searching for news stories related to keywords. The motivation for doing so would be to provide more efficient searching of media files based on timed intervals (paragraph 0006).
As per claim 19, Maybury teaches the listing of media assets specifies, for each of the media assets, a recording identifier, a segment title, and a shoot date, (column 9 lines 28 – column 10 line 9, column 10 line 55-64, news stories includes broadcast names and date information)
and the main access page includes a plurality of selectable sort criteria, and the main access page indicates which of the plurality of selectable sort criteria is being used to sort the listing of media assets. (column 16 line 62 - column 17 lines 8, sorting in order)
As per claim 20, Maybury teaches the main access page includes, for each media asset of the listing of media assets, a recording identifier of the media asset, a segment title of the media asset, and a shoot date of the media asset. (column 17 lines 1-19, named entity tags, links, dates, source)
As per claim 21, Maybury teaches presenting an asset library record page responsive to receipt of a selection of one of the media assets, the asset library record page including links to one or more media files of the media assets and links to the textual documents corresponding to the media assets. (column 16 lines 31-33, column 17 lines 24-37, links to stories)
As per claim 22, Maybury teaches the first and second search functions appear as separate search boxes on the main access page. (column 17 lines 20-67, different tabs for searches to present results on a page, the search for keywords (Figure 17) and the search for closed caption text (Figure 22) being separate tabs accessible through the Broadcast News Navigator)


Response to Arguments
7.	Applicant’s arguments, see page 6, filed 5/13/2022, with respect to the rejection of claims 2-10, 12-17, and 19-22 have been fully considered but they are not persuasive, based on the previously cited prior art of Maybury et al. (US Patent 6,961,954 B1) in view of Morton et al. (US Publication 2005/0216443 A1).

a.	Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] 
	Interpretation of Claims-Broadest Reasonable Interpretation 
	During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969). 

b.	Applicant’s arguments on page 6 of the response filed 5/13/2022 is stated as the prior art of Maybury in view of Morton does not specifically teach “a first search function” and “a second function” located “onto the main page”, as disclosed in independent claim 2 and similarly in independent claims 10 and 17.
	In regards to the argument, Examiner respectfully disagrees. As disclosed above, the prior art of Maybury in Figure 15 and described in column 15 lines 35-67, teaches a Broadcast News Navigator that is a website to provide access to Broadcast News media files associated with new stories comprising multiple frames of webpages, the Broadcast News Navigator, interpreted as a main access page. As further shown by Maybury in Figure 17 and column 16 lines 47-61, column 17 lines 26-44, a search is performed on the Broadcast News Navigator based on keyword searches to identify matching stories based on keyword information, including topics, by accessing a search query page on the Broadcast News Navigator, as well as in Figure 22 and column 17 lines 61-67 of Maybury, where a text search for closed-caption text can be entered by a user, accessible from the Broadcast News Navigator. Figures 15, 17, and 22 all show a Broadcast News Navigator website able to search for both keywords and closed caption text, the searches initiated through the Broadcast News Navigator. There is no language in the claims or the specification that limits a “main access page” to be a single web page with no frames.
	 In response to applicant's argument that Maybury does not show “a first search function” and “a second function” located “onto the main page”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically, the applicant points to Figure 5A of the specification to show an embodiment of the “main access page” recited in the claims with “a first search function” and “a second function”, but paragraph [0073] of the specification of the instant application describes accessing the main access page through a network address typed into a browser. However, the “main access page” is not disclosed in the specification as being a single page. Similarly, the Broadcast News Navigator recited by Maybury id disclosed to be a graphical interface comprising a website of web pages and tabs accessed using a web browser (column 16 lines 35-48), able to show multiple search tools through selection in a Broadcast News Navigator website as shown in Figures 15, 17, and 22. The Broadcast News Navigator is a website that provides access to a keyword text search as well as closed-captioning textual search, similar to the main access page recited in the claims. The main access page being a singular web page that shows a first search function and second search function is the intended result of the claims, and not specifically what is recited in the claims. For example, on a web browser, a user would be able to change the viewpoint, or zoom, of what is presented to the user, away from a view showing both a first and second search function, but would still be the same main access page. Similarly, in the prior art of Maybury, a user would be able to access different searches and results pages through the same website, the Broadcast News Navigator. 
	In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., a single “main access page”, see page 7) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While Figure 5A shows an example embodiment of a main access page, a drawing of an embodiment would not limit the claims to just that embodiment. Nowhere in the claims or the specification is it recited that the “main access page” is a single page with a specific viewpoint, and the argument that a first search function and second search function are able to be viewed on a single “main access page” has not been recited in the claims or the specification, the main access page able to be interpreted as a website, as shown in paragraph [0073] of the specification of the instant application.
	While the Examiner bears the initial burden of establishing an initial case of unpatentability, once that burden has been met, the burden of coming forward with evidence or arguments demonstrating error in the Examiner's rejection shifts to the Applicant. In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992). Mere lawyer's arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wactlar (US Patent 5,835,667 A)
Burke (US Patent 7,269,585 B1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168